Citation Nr: 0925767	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-29 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a perforated eardrum with discharge.  

2.  Entitlement to service connection for a claimed 
perforated eardrum with discharge.  

3.  Entitlement to service connection for a claimed heart 
disorder to include as secondary to the service-connected 
posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for claimed 
hypertension.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected tinnitus.  

6.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss.  

7.  Entitlement to an initial evaluation in excess of 50 
percent for the service-connected PTSD.  

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  

9.  Entitlement to an effective date prior to December 10, 
2003, for the award of service connection for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Dwayne Perser, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO rating decision.  

Also before the Board is a January 2009 RO rating decision 
that granted service connection for PTSD and assigned a 50 
rating effective on September 29, 2004.  

In January 2009, the RO issued a Supplemental Statement of 
the Case (SSOC), which appeared to reopen the Veteran's 
previously-denied claim of service connection for a 
perforated ear drum and deny the claim on the merits.  

Regardless of the RO's action, the Board must determine 
whether the Veteran has submitted new and material evidence 
with respect to that claim before evaluating the merits of 
the previously denied claim.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  Without the submission of new 
and material evidence, the Board does not have jurisdiction 
to review the claim in its entirety, and its analysis must 
end.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in May 2009.  

The issues of service connection for a perforated eardrum 
with discharge, a heart disorder and hypertension and the 
claims for an increased evaluation for the service-connected 
bilateral hearing loss and PTSD , for TDIU rating and an 
earlier effective date for the award of service connection 
for bilateral hearing loss are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The RO denied the Veteran's original claim of service 
connection for a perforated right eardrum with discharge in a 
January 1969 rating decision; the Veteran was notified of the 
decision in writing, but did not file a timely appeal.  

3.  The Veteran submitted a petition to reopen the claim in 
December 1977; the RO sent the Veteran a letter in January 
1978, requesting that he furnish new and material evidence 
showing that the claimed disorder was incurred in or 
aggravated by his active service; the Veteran did not 
respond.  

4.  The evidence received since the January 1969 rating 
decision is neither cumulative nor redundant of evidence of 
record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

5.  The Veteran is shown to experience tinnitus, a disability 
which, under applicable legal authority, is assigned a single 
10 percent rating.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since January 
1969 denial sufficient to reopen the claim of service 
connection for perforated right eardrum with discharge. 
38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.102, 3.159, 3.156 (2008).  

3.  The claim for a disability evaluation in excess of 
10 percent for the service-connected tinnitus is without 
legal merit.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.87 including Diagnostic Code 6260 (2002-2008); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Specific to requests to reopen, a veteran must be notified of 
both the reopening criteria and the criteria for establishing 
the underlying claim for service connection. See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In August 2004, the RO sent the Veteran a letter notifying 
the Veteran of the elements required by Kent.  In any event, 
since the Board's present action grants the petition to 
reopen the claim, there is no prejudice to the Veteran under 
Kent.  

Considering the record in light of the above criteria, and in 
view of the favorable action related to this matter, the 
Board finds that all notification and development action 
needed to render a fair decision on the issue of service 
connection for a perforated right eardrum with discharge has 
been accomplished.  

With regard to the claim for an increased evaluation for the 
service-connected tinnitus, the Board notes that the 
Veteran's Social Security Administration (SSA) disability 
records are not currently associated with the claims file.  
See Baker v. West, 11 Vet. App. 163 (1998) (Where there is 
actual notice to VA that the appellant is receiving 
disability benefits from the Social Security Administration 
(SSA), VA has the duty to acquire a copy of the decision 
granting SSA disability benefits and the supporting medical 
documentation relied upon.).  

As explained hereinbelow, however, the claim for an 
evaluation in excess of 10 percent for the service-connected 
tinnitus lacks legal merit.  Since the law, and not the 
facts, is dispositive of that claim, the specific duties to 
notify and assist imposed by VCAA are not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

In any event, the Veteran has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Claim to Reopen

The Veteran is contending that service connection for a 
perforated eardrum  with discharge is warranted.  

Previously, the RO denied service connection on the merits in 
a January 1969 rating decision based on the RO's 
determination that the disorder was not shown in service.  
The Veteran was advised of the denial in January 1969, but 
did not file a Notice of Disagreement (NOD).  

Since the Veteran did not appeal the January 1969 RO rating 
decision, it became final as to the evidence then of record, 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In December 1977, the Veteran filed a petition to reopen his 
claim.  The RO sent the Veteran a letter in January 1978, 
requesting that he furnish new and material evidence showing 
that the claimed disorder was incurred in or aggravated by 
his active service.  The record shows that the Veteran did 
not respond to the RO's request.  

At that time, the pertinent regulation, 38 C.F.R. 3.158(a), 
provided that where evidence requested in connection with an 
original claim, a claim for increase or to reopen or for the 
purpose of determining continued entitlement is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  

Therefore, since the Veteran did respond to the RO's January 
1978 request for evidence, his December 1977 claim is deemed 
abandoned.  38 C.F.R. § 3.158(a) (1977).  

The Veteran filed the instant petition to reopen his claim of 
service connection for a perforated eardrum in December 2003.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

 "New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d at 
1363.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new. 

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  

This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  

For purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).  

Here, the evidence associated with the claims file since the 
January 1969 rating decision consists of May 2005, June 2005, 
and July 2008 VA examinations, VA medical center treatment 
records from May 1999 through March 2007, and the Veteran's 
lay statements, including his May 2009 testimony rendered at 
the hearing before the undersigned.  

The Board finds that these items are "new" evidence because 
they were not before the adjudicator in January 1969.    The 
Board also finds that the new evidence is "material" because 
it directly addresses the reason the claim was denied on the 
last adjudication in January 1969.  

The Board accordingly finds that new and material evidence 
has been received to reopen the claim of service connection 
for a perforated right eardrum with discharge.  The Veteran's 
appeal to this extent is allowed.  


B.  Increased Evaluation for Service-connected Tinnitus

The Veteran has also requested a rating in excess of 10 
percent for his service-connected tinnitus.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.   

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, 
the U.S. Court of Appeals for Veterans Claims (Court) 
distinguished appeals involving a veteran's disagreement with 
the initial rating assigned at the time a disability is 
service-connected.  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required. See id. at 126-27.  

Moreover, the Board notes, the Court recently held that in 
claims for increased ratings, VA must consider that a 
claimant may experience multiple distinct degrees of 
disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Here, as will be explained, the highest available rating for 
tinnitus is 10 percent.  Therefore, there is no possibility 
of a staged rating higher than the currently-assigned 10 
percent for any period under the law.  Accordingly, the 
requirements of Hart are not applicable to this claim.  

The RO denied the Veteran's request for an increased rating 
because, under Diagnostic Code 6260, there is no provision 
for assignment of a higher or separate rating of 10 percent 
for tinnitus in each ear.  The Veteran appealed that decision 
to the Board.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective on June 13, 2003, to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court or 
Veterans Court) reversed a Board decision that found that, 
under pre-June 13, 2003 regulations, no more than a single 10 
percent rating could be assigned for tinnitus, whether 
perceived as bilateral or unilateral.  

The Court held that pre-1999 and pre-June 13, 2003, versions 
of Diagnostic Code 6260 required that VA assign dual 10 
percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  

The Federal Circuit reversed the decision of the Veterans 
Court in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  

Citing Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id.  

Finding that there was a lack of evidence suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.  

In view of the foregoing, the present claim for a rating in 
excess of 10 percent for tinnitus must be denied under both 
the former and revised versions of the regulation.  

To the extent that disposition of this claim is based on the 
law, and not the facts of the case, the claim is denied based 
on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In making this determination, the Board has considered all 
arguments advanced on behalf of the Veteran.  The Board 
recognizes that the Veteran feels himself entitled to a 
higher disability rating.  Nonetheless, a higher evaluation 
for tinnitus is not warranted even providing full credence to 
the Veteran's assertions.  Moreover, the Veteran has not 
identified an exceptional or unusual disability picture that 
would obviate the application of established rating criteria 
in this case.  





ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a perforated right eardrum 
with discharge, the appeal to this extent is allowed, subject 
to further action as discussed hereinbelow.  

The claim for an increased evaluation in excess of 10 percent 
for the service-connected tinnitus is denied.  



REMAND

The Veteran's reopened claim of service connection for a 
perforated eardrum with discharge, along with his claims of 
service connection for a heart disorder and hypertension, an 
increased evaluation for bilateral hearing loss and PTSD, 
entitlement to a TDIU, and entitlement to an earlier 
effective date for the award of service connection for 
bilateral hearing loss, must be remanded.  

First, the Veteran has indicated that he is receiving Social 
Security Administration (SSA) disability benefits.  
Currently, the SSA records are not associated with the claims 
file.  

Where there is actual notice to VA that a veteran is 
receiving SSA disability benefits, VA has the duty to acquire 
a copy of the decision granting benefits and the supporting 
medical documentation.  Baker v. West, 11 Vet. App. 163 
(1998).  

Accordingly, remand is required to allow the RO the 
opportunity to obtain all SSA determinations and/or 
decisions, plus all supporting medical documentation.  

Also, with specific regard to his claim for an increased 
rating for the service-connected PTSD, remand is necessary 
since the RO has not yet issued a Statement of the Case (SOC) 
concerning the claim.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

By way of history, the Board notes that the RO granted 
service connection for PTSD in a January 2009 rating 
decision, and assigned a 50 percent evaluation effective 
September 29, 2004.  During his Board hearing, the Veteran 
expressed disagreement with the rating assigned.  

Because the Veteran's testimony was later reduced to writing 
and incorporated into the record in the form of a written 
transcript, the transcript of that hearing has been accepted 
as his notice of disagreement (NOD) disagreeing with the 
rating assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (explaining that where a claim of service 
connection is granted during the pendency of an appeal, a 
second NOD must thereafter be timely filed to initiate 
appellate review concerning the compensation level or the 
effective date assigned for the disability); Tomlin v. Brown, 
5 Vet. App. 355, 357 (1993). 

Finally, the Veteran's TDIU claim must be remanded, since 
further adjudication of the remanded claims may impact the 
TDIU claim, to include meeting the numerical requirements for 
TDIU and revealing that the service-connected disability(ies) 
render him unemployable.  See 38 C.F.R. § 4.16(a), (b).  

In addition to this action, the RO should give the Veteran 
another opportunity to present information and/or evidence 
pertinent to the remanded claims.  

The RO's notice letter to the Veteran should explain that he 
has a full one-year period for response.  Further, the RO 
should advise the Veteran of the elements required to 
establish entitlement to service connection and an increased 
rating per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), Hart v. Mansfield, 21 Vet. App.505 (2007), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the remanded claims, to include scheduling 
further VA examinations.  

Accordingly, these remaining matter are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to send the Veteran and his attorney a 
letter requesting that the Veteran 
provide sufficient information, and if 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence pertinent to the remanded 
claims.  

The RO's letter should advise the Veteran 
of the elements required by 
Dingess/Hartmann, Hart, and Vazquez-
Flores, as cited above, regarding claims 
of service connection and claims for an 
increased rating/TDIU.  The letter should 
advise the Veteran of the respective 
duties of VA and a Veteran in procuring 
evidence, and should invite the Veteran 
to provide VA with any evidence in his 
possession not already of record relevant 
to the remanded claims.  

2.  If the Veteran responds, the RO 
should assist in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  Whether or 
not the Veteran responds, the RO should 
take appropriate steps to contact the SSA 
and attempt to obtain any records 
pertinent to the Veteran's award of 
Social Security disability benefits, 
including all decisions and all 
supporting medical documentation utilized 
in rendering those decisions.  

All records/responses obtained should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
Veteran's response has expired, the RO 
should undertake any further development 
warranted with regard to the remanded 
claims, to include scheduling the Veteran 
for any necessary VA examinations.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i); McLendon v. Nicholson,  
20 Vet. App. 79, 83-84 (2006).  

4.  After completing all requested 
actions, including any further 
development deemed warranted by the 
record, the RO should readjudicate the 
remanded claims in light of all pertinent 
legal authority and evidence, and 
addressing all relevant theories of 
entitlement.  If any action remains 
adverse to the Veteran, he and his 
attorney must be furnished an SSOC and 
should be given an opportunity to submit 
written or other argument in response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for purposes of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


